OPINION
Brenda Collins, the biological mother of the minor child, Katie Lee Burns, has appealed the decision of the Common Pleas Court of Montgomery County, Ohio, Juvenile Division, granting full custody of Katie to the biological father, Bobby Ray Bauswell, a resident of the state of Kentucky, pursuant to a voluntary agreement reached between Collins, the prosecuting attorney, and a court appointed guardian ad litem.
In due course, appointed counsel filed a brief with this court pursuant to Anders v. California (1967), 386 U.S. 738,87 S. Ct. 1396, 18 L. Ed. 2d 493, which informed this court as follows:
  After comprehensive and complete review of the record in this case, it is impossible to pinpoint any error or mistake which would merit the Court of Appeals overturning the agreement that was reached in regards to granting custody per the March 1998 hearing.  During that hearing, Appellant was represented by counsel, was fully aware of her rights as a parent and with full knowledge of her rights, choose [sic] to give the father custody.  It is clear from both the record and additional discussions with the attorneys who were involved in the drafting of the custody agreement that the appellant understood the consequences of the agreement and entered into this agreement freely and without duress or force.
  The appellant has been given information regarding the proper format for changing or challenging the custody agreement and is aware of her options at the local level to assert her parental rights.  She has been told that there does not appear to be any error in the record which would merit argument before this Court and that there does not appear to be legitimate grounds for appeal.  This brief is filed pursuant to Anders v. California 386 U.S. 738 (1967) to certify that there was no apparent error in the trial proceedings.
The use of the Anders brief and procedure is appropriate in child custody cases.  In Re: Egbert Children (1994), 99 Ohio App. 3d 492. On June 18, 1999, this court informed Collins of the fact that her counsel had filed an Anders brief and granted her sixty days from that date to file her pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
GRADY, P.J. and FAIN, J., concur.
Copies mailed to:
Cheryl A. Ross
Dennis J. Adkins
Brenda Collins
Hon. Nick Kuntz